Citation Nr: 0515443	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-10 403	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
herniated nucleus pulposus with bilateral sciatic 
radiculopathy, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran has appealed decisions regarding his claim for an 
increased evaluation and his claim for a total rating based 
on individual unemployment.  Under the law, a medical 
examination is required in conjunction with both these 
claims.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995).  
The record reveals that the veteran was scheduled for an 
examination in April 2004, but he cancelled the appointment, 
as he was hospitalized at that time for an unrelated 
disorder.  The veteran should be rescheduled for an 
examination, so that the current severity of the disability, 
as well as any effect on the veteran's ability to maintain 
employment, may be assessed.  

Additionally, during the appeal period, the schedular 
criteria for rating the musculoskeletal system were revised.  
By regulatory amendment, which became effective from 
September 26, 2003, changes were made to the schedular 
criteria for evaluating diseases and injuries of the spine, 
previously set forth in 38 C.F.R. § 4.71a.  See 68 Fed. Reg. 
51454-51458 (2003).  Although the veteran was informed of the 
changed criteria in the February 2004 statement of the case, 
he has not been medically evaluated under the new criteria, 
nor has the agency of original jurisdiction had an 
opportunity to fully evaluate the veteran's back disability 
under these criteria, because no exam has been conducted.  
 
In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process requires such action.  Accordingly, this matter is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b) (2004).

2.  If the veteran is willing to report, the 
RO should arrange for a VA spine examination 
in order to assess the extent of his service-
connected herniated nucleus pulposus with 
radiculopathy.  The claims folder must be 
made available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review in 
the examination report.

The examination should use the current spine 
examination worksheet, designed to address 
the new rating criteria.  With respect to the 
veteran's orthopedic pathology, the examiner 
should identify and express an opinion as to 
the severity of any orthopedic manifestations 
(including decreased range of motion and the 
presence or absence of muscle spasm) of the 
veteran's back disability. The examiner 
should conduct all tests and studies deemed 
necessary, to include range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  In rendering this 
opinion, the examiner should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present in 
the back.  To the extent possible, the 
examiner should express any functional loss 
in terms of additional degrees of limited 
motion of back.  If the examiner is unable to 
provide the requested information with any 
degree of medical certainty, the examiner 
should clearly indicate that.  

In addition, if possible, the examiner should 
state whether the back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician or treatment by a physician, and 
if so, the frequency and duration of those 
episodes.  

With respect to the veteran's neurological 
impairment associated with the herniated 
nucleus pulposus, the examiner should also 
identify all neurological symptoms and 
express an opinion as to their severity. 

The examiner is also requested to provide an 
opinion as to whether the veteran's service-
connected herniated nucleus pulposus alone is 
of sufficient severity to produce 
unemployability.

The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed.

The veteran should be advised that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim, and that the consequences for failure 
to report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  

3.  Thereafter, the RO should notify the 
veteran of the new rating criteria and 
readjudicate the issue on appeal.  The Board 
notes that the Schedule of Rating 
Disabilities pertaining to disabilities of 
the spine under 38 C.F.R. § 4.71a was amended 
and rewritten, effective September 26, 2003.  
See Fed. Reg. 51454-51458 (August 27, 2003).  
This change became effective during the 
veteran's appeal.  The RO should consider the 
amended schedular criteria in readjudicating 
the appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case and which includes citation to the 
general rating schedule for disease and 
injuries of the spine adopted in 2003.  The 
veteran and his representative should be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



